IN THE
                         TENTH COURT OF APPEALS

                               No. 10-15-00361-CV

CRAIG CHAMPION,
                                                         Appellant
v.

FRANK RAMSEY, RAMSAY RAMSEY,
RANDAL RAMSEY, AND DBA SUMMIT
PROPERTIES AND MANAGEMENT COMPANY,
                                Appellees


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 11-000044-CV-85


                                     ORDER


       Appellant’s Motion to Transfer Record, filed on December 8, 2015, is granted in

part. The Clerk of this Court is ordered to transfer the appellate record from case

number 10-12-00394-CV to this appeal, case number 10-15-00361-CV, on the date this

order issues.



                                       PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Granted in part
Order issued and filed December 17, 2015




Champion v. Ramsey                         Page 2